Title: From Thomas Jefferson to Jacob Taylor, 8 June 1826
From: Jefferson, Thomas
To: Taylor, Jacob

To the Committee of arrangement of the Corporn of the city of N.Y.I have to acknolege Gentleman the honor of your letter of the 31st ult, inviting me, in the name of the Corporn of the city of N. York to a participation with them in the festivities with which they propose to celebrate the approaching Anniversary of our indepdce. the few surviving signers of memorable instrument which announced to the world the entrance of their country into the great family of nations owe indeed peculiar thanks to Providence for the preservation of their lives until they shall have seen the 50th return of that auspicious day, a favor so much the more gratifying as it has to witness the wisdom of enabled them by it’s blessed effects to witness the wisdom of the wisdom of the choice then made between submission and resistance. altho Age and the infirmities attending it forbid acceptance the kind invitation of the corporn to participate with them personally in the rejoicings of the day I shall not be the less united in sympathies with them &  convened on the welcome occasion other numerous assemblages of our citizens for the exchange of mutual congratulns. I cannot sufficiently express the gratification I recieve from your indulgent notice of such services as I have been able to render  to the most holy of all causes. with my thanks for the kindness of their views of them be pleased to accept for yourselves and the much respected corporation of the city of N. York the assurance of my high consideration.